Case 2:19-cv-10121-PSG-MAA Document 31 Filed 02/14/20 Page 1 of 4 Page ID #:351



   1   Kathryn S. Diemer, Esq.
   2   Alexander J. Lewicki, Esq.
       DIEMER & WEI, LLP
   3   100 W. San Fernando Street. Suite 555
   4   San Jose, California 95113
       Tel: (408) 971-6270
   5   kdiemer@diemerwei.com
   6   alewicki@diemerwei.com
   7   Jason R. Klinowski, Esq.
   8   (Pro Hac Vice Forthcoming)
       WALLACE JORDAN RATLIFF
   9   & BRANDT LLC
  10   800 Shades Creek Parkway, Suite 400
       Birmingham, Alabama 35209
  11   Tel: (205) 847-0371
  12   jklinowski@wallacejordan.com
  13   Attorneys for Plaintiff
  14

  15                         UNITED STATES DISTRICT COURT

  16         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  17
        SUN HONG FOODS, INC.,                               Case No. 2:19-cv-10121-PSG-MAA
  18
                                                            Hon. Philip S. Gutierrez
  19                              Plaintiff,
                                                 STIPULATION TO RESET
  20
        v.                                       HEARING ON PLAINTIFF’S
                                                 APPLICATION FOR RIGHT TO
  21                                             ATTACH ORDER AND WRIT
        OUTSTANDING         FOODS,         INC., OF ATTACHMENT BEFORE
  22
        WILLIAM “BILL” GLASER, and DAVID JUDGE PHILIP S. GUTIERREZ
  23    “DAVE” ANDERSON, each individually,
        and DOES 1 through 10.
  24                                             New Hearing Date: April 13, 2020
  25                           Defendants.
  26
  27

  28
                                                        1
                  STIPULATION TO RESET HEARING ON PLAINTIFF’S APPLICATION FOR WRIT OF ATTACHMENT
Case 2:19-cv-10121-PSG-MAA Document 31 Filed 02/14/20 Page 2 of 4 Page ID #:352



   1                                       STIPULATION
   2
             Plaintiff Sun Hong Foods, Inc. (“Plaintiff”) and Defendant Outstanding
   3

   4   Foods, Inc. (“Defendant”) hereby stipulate as follows:

   5         On December 16, 2019, Plaintiff filed an Application for a Right to Attach
   6
       Order and Writ of Attachment (“Application”) against Defendant. [Dkt. No. 7].
   7

   8   The Application notices a hearing for January 22, 2020 at 10:00 a.m.
   9         On January 9, 2020, a Notice of Appearance was filed by attorney James
  10
       H. Moon on behalf of Defendant [Dkt. No. 13].
  11

  12         On January 10, 2020, Magistrate Judge Rozella A. Oliver issued a Minute
  13   Order requesting that the parties file a status report regarding the pending
  14
       Application [Dkt. No. 14].
  15

  16         On January 13, 2020, in response to the Court’s Minute Order, Plaintiff
  17   and Defendant filed a Stipulation to Continue Hearing on Plaintiff’s Application
  18
       for Right to Attach Order and Writ of Attachment from January 22, 2020, to
  19

  20   February 12, 2020 [Dkt. No. 16].
  21
             On January 13, 2020, Magistrate Judge Rozella A. Oliver issued a Minute
  22
       Order vacating the January 22, 2020, hearing on the Application [Dkt. No. 17].
  23

  24         The January 13, 2020, Minute Order set the briefing schedule for the
  25
       Application as follows: (1) Defendant’s opposition due by February 5, 2020; and
  26
       (2) Plaintiff’s reply due by February 10, 2020 [Dkt. No. 17].
  27

  28
                                                        2
                  STIPULATION TO RESET HEARING ON PLAINTIFF’S APPLICATION FOR WRIT OF ATTACHMENT
Case 2:19-cv-10121-PSG-MAA Document 31 Filed 02/14/20 Page 3 of 4 Page ID #:353



   1         The January 13, 2020, Minute Order declined to set a hearing date due to
   2
       the potential for the case to be reassigned to a district judge prior to the proposed
   3

   4   hearing date [Dkt. No. 17].

   5         On January 31, 2020, the Court issued a Notice of Reassignment of the
   6
       case to Judge Philip S. Gutierrez [Dkt. No. 20].
   7

   8         On February 5, 2020, Defendant filed its Opposition to Plaintiff’s
   9   Application [Dkt. No. 22, 23].
  10
             On February 7, 2020, Wendy K. Hernandez, Court Clerk for Judge Philip
  11

  12   S. Gutierrez, requested that the parties submit a stipulation and proposed order
  13   resetting the hearing on the Application before Judge Philip S. Gutierrez.
  14
             On February 10, 2020, Plaintiff filed its Reply in Support of the
  15

  16   Application [Dkt. No. 29, 30].
  17         As of February 10, 2020, the Application has been fully briefed.
  18
             The next available date for Judge Philip S. Gutierrez to hear a civil motion
  19

  20   is April 13, 2020, at 1:30 p.m.
  21
             IT IS HEREBY STIPULATED AND AGREED:
  22
             1.     The hearing on Plaintiff’s Application for a Right to Attach Order
  23

  24   and Writ of Attachment is hereby reset to April 13, 2020, at 1:30 p.m., before the
  25
       Honorable Philip S. Gutierrez.
  26
  27

  28
                                                        3
                  STIPULATION TO RESET HEARING ON PLAINTIFF’S APPLICATION FOR WRIT OF ATTACHMENT
Case 2:19-cv-10121-PSG-MAA Document 31 Filed 02/14/20 Page 4 of 4 Page ID #:354



   1         IT IS SO STIPULATED.
   2
       Dated: February 14, 2020                    DIEMER & WEI, LLP
   3

   4                                               /s/ Alexander J. Lewicki
                                                   Alexander J. Lewicki
   5                                               Attorneys for Plaintiff Sun Hong Foods,
   6                                               Inc.
   7

   8
       Dated: February 14, 2020                    DAVIS WRIGHT TREMAINE LLP
   9

  10                                               /s/ Jacob M. Harper
                                                   Jacob M. Harper
  11                                               Attorneys for Defendant Outstanding
  12                                               Foods, Inc.
  13

  14                                FILER’S ATTESTATION
  15         I hereby attest that the concurrence in the filing of this document and the
  16
       Proposed Order attached hereto has been obtained from all signatories pursuant
  17

  18   to Local Rule 5-4.3.4(a)(2)(i). I declare under penalty of perjury under the laws
  19
       of the United States of America that the foregoing is true and correct. Executed
  20
       on February 14, 2020, at San Jose, California.
  21

  22                                               DIEMER & WEI, LLP
  23
                                                   /s/ Alexander J. Lewicki
  24                                               Alexander J. Lewicki
                                                   Attorneys for Plaintiff Sun Hong Foods,
  25
                                                   Inc.
  26
  27

  28
                                                        4
                  STIPULATION TO RESET HEARING ON PLAINTIFF’S APPLICATION FOR WRIT OF ATTACHMENT
